Citation Nr: 0844849	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Non-Hodgkin's Lymphoma 
(NHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In July 2007, the veteran testified during a personal hearing 
at the RO and, in October 2008, the veteran, sitting at the 
RO, testified at a Travel Board hearing before the 
undersigned.  Transcripts of these hearings are associated 
with the claims file.


FINDING OF FACT

The veteran's NHL is causally related to benzene, 
trichloroethylene (TCE), and other chemical exposures during 
his period of active service. 


CONCLUSION OF LAW

The veteran's NHL was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for NHL, no further discussion of VCAA is 
necessary at this point. Any notice deficiency constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), and if the veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the disability rating or effective date 
assigned to the award.  

II.  Service Connection for Non-Hodgkin's Lymphoma

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 
 
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 
 
NHL has been determined to be one of the diseases that are 
presumed to be related to exposure to certain herbicides for 
those veteran's that served in the Republic of Vietnam during 
the period from January 9, 1962, to May 7, 1975.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313. 
 
There is no evidence that veteran served in Vietnam at any 
time.  Accordingly, there is no basis to consider his claim 
for service connection on a presumptive basis for service in 
Vietnam. 
 
The veteran's service medical records are negative for any 
indication of NHL during service.  Further, there is no 
evidence that the veteran exhibited symptomatology or 
manifestations of NHL during the one year period after 
service.  The first evidence of record for the veteran's NHL 
was in July 2002, some 33 years after service.  Thus there is 
no basis for the grant of service connection on a presumptive 
basis for a chronic disease. 
 
Likewise, as noted above, there is no indication of NHL 
during service.  There is no objective evidence of record to 
show a continuity of symptomatology after service as there is 
no medical evidence that reflects that the veteran's NHL was 
first manifest at any time prior to its diagnosis in July 
2002.  Therefore, there is no basis to establish service 
connection under Savage v. Gober, 10 Vet. App. 488 (1997) and 
38 C.F.R. § 3.303(b) (finding service connection claim based 
on continuity of symptomatology applies if condition is 
observed during service or applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates present condition to that 
symptomatology). 
 
Thus, the only avenue for service connection remaining is for 
a disability that is initially diagnosed after service. 38 
C.F.R. § 3.303(d). 
 
The veteran contends that his NHL is due to his exposure to 
benzene, TCE and/or other chemicals in service.  
Specifically, he claims that he was exposed to these 
chemicals when he cleaned engines of Armored Personal 
Carriers (APC), when he fueled the APCs (i.e. exposure to 
diesel fuel spills), and via the drinking water when he was 
stationed at Fort Ord, Fort Dix, and Baumnolder.  The veteran 
stated that he wore no protective gear.  (See Travel Board 
Hearing Transcript dated in October 2008). 
 
Personnel records reflect that the veteran was a light truck 
driver/mechanic from April 1968 to June 1969.  It appears 
that he performed this MOS while assigned to the HHC 2nd BDE, 
8th Infantry Division.  He was also stationed in Baumnolder, 
Germany from January 1968 to August 1969.  The veteran was 
also stationed at Fort Ord, California; Fort Bragg, North 
Carolina; and Fort Dix, New Jersey.  He has provided several 
statements detailing his exposure to various carcinogens. 
 
VA has been unable to verify the exposures as claimed by the 
veteran.  However, the Board notes that prior to the creation 
of the Occupational Safety and Health Administration (OSHA) 
in 1971, the Department of Defense did not keep detailed 
occupational exposure records.  Since the veteran's service, 
and claimed exposure, occurred prior to the establishment of 
OSHA, no individual exposure/health records would have been 
maintained.  Thus, it would be impossible for the Office of 
the Surgeon General, or any other federal department, to 
offer any quantitive measure or estimate of the veteran's 
alleged exposure to benzene or other carcinogens.  2007 WL 
3137719; 2004 WL 2024102.

The veteran, however, is competent to provide such evidence 
of claimed exposure. See McGinty v. Brown, 4 Vet. App. 428, 
432 (1993) (Court found that the veteran was competent to 
testify as to the facts of his asbestos exposure).  He also 
provided a buddy statement from J.M. that stated he was part 
of the APC team in Baumnolder, Germany from January 1968 to 
August 1969 and that they were exposed to vapors during the 
fueling process and a spill when a valve of a diesel tanker 
was left open.  Further, the veteran submitted numerous 
research studies and articles in support of his exposure and 
causation.  With regard, to exposure the veteran submitted an 
NPL site narrative for Fort Ord.  The article noted that Fort 
Ord had vehicle maintenance areas and that chemicals and 
hazardous wastes were managed and disposed there.  Tests 
conducted by the Army in 1986 revealed TCE in the soil and 
groundwater.  (See NPL Site Narrative for Fort Ord dated Feb. 
21, 1990).  An article titled, "The Mess We've Left 
Behind," noted that the Department of Defense was not in 
compliance with environmental laws at all of the 10 military 
bases that were examined, including the bases in Germany 
where there was contamination from jet fuel, used oil, 
degreasing solvents, and other chemicals.  
 
With regard to whether the veteran's diagnosed NHL is 
etiologically related to such exposure, the evidence of 
record contains extensive medical opinions from the following 
VA physicians and/or physician's assistant:  Dr. J.G.; Dr. 
B.S; Dr. M.K.; Dr. K.L.; and M.H., PA-C. 

Dr. J.G. and Dr. M.K. stated in pertinent part:

It is believed that [the veteran's] cancer was 
caused by exposure to Trichloroethylene while in 
the military in Germany.  Trichloroethylene is a 
documented carcinogen and has been implicated in 
various cancers, including lymphomas.

Dr. K.L., from the Department of Hematology/Oncology, stated 
in pertinent part:

I am the medical oncologist for [the veteran] and 
am writing this letter regarding his exposure to 
chemicals while he served in the Army.  [The 
veteran] had exposure to trichloroethylene (TCE) 
and possibly other carcinogens mainly during the 
1968 and 1969 when he handled chemicals to clean 
engines of Armored Personal Carriers.  He was not 
required to wear any protective equipment as it was 
not supplied to workers.  It is also possible that 
he was exposed to drinking water contaminated with 
TCE at several bases where he worked, including Ft. 
Ord., CA, Ft. Dix, NJ and Baumnolder as there have 
been many reports indicating that detectable TCE 
was found in the drinking water samples....The exact 
etiology of lymphomas is unclear but it does 
involve genetic mutations thought to arise from 
viruses and possible chemical exposures.  There 
have been many studies linking the possible 
exposure to TCE and NHL.  Please refer to Occup 
Environ Med 2006; 63:597-607 and Am J Ind Med 2005; 
48:249-58 for more details.  It is very difficult 
to prove a link between these chemicals and NHL 
given that it would not be ethical to test humans 
and prospectively wait for them to get cancer.  
Therefore, the best evidence we have relies on 
retrospective reviews of people exposed in the 
past.  Based on this information, it is very 
possible that [the veteran's] prior exposure to TCE 
and possibly other chemicals is associated or 
linked to his current diagnosis of NHL. 

Dr. B.S., a stem cell transplant attending, stated in 
pertinent part:

During his tour, he was assigned to the motor pool.  
In this position, he was exposed to fuel (benzene), 
which has been connected in some studies with Non-
Hodgkin's Lymphoma.  Unfortunately, [the veteran] 
was diagnosed with NHL in July 2002.  It is my 
belief, as a physician with experience in research 
and practice in oncology and hematology, that these 
exposures were, as likely as not, the cause of his 
diagnosis of Non-Hodgkin's Lymphoma.  

The veteran also submitted numerous studies linking 
occupational exposure to benzene and TCE with NHL.  (See 
Molecular Epidemiology and Toxicology Re: Benzene, UC 
Berkley; at http://ehs.sph.berkely.edu (last visited Nov. 23, 
2007); Cancer Epidemiology Biomarkers & Prevention, Benzene 
Exposure and Risk of Non-Hodgkin Lymphoma, at 
http://cebp.aacrjournals.org (last visited Nov. 23, 2007); 
Environmental Contamination:  Department of Defense Actives 
Related to Trichloroethylene dated Jul. 12, 2007); Cancer 
risks among workers at Danish companies using 
trichloroethylene: a cohort study, at 
http://www.ncbi.nlm.nih.gov (last visited Apr. 2007); et. al.  
The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).
 
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran's reports of his exposure to benzene 
and TCE during active duty are plausible based on the 
evidence of record.  While recognizing that VA has been 
unable to verify whether the veteran was exposed to these 
carcinogens during service, the positive nexus opinions from 
VA physicians coupled with service personnel records that do 
reflect that the veteran served as a truck driver/repairman 
for almost a year during service and scientific research 
articles linking exposure to these chemicals to NHL, leads 
the Board to conclude the balance of positive and negative 
evidence is at the very least in relative equipoise.  As 
such, the benefit of the doubt rule mandates that the Board 
decide in the veteran's favor.  Accordingly, service 
connection for NHL is granted.


ORDER

Entitlement to service connection for Non-Hodgkin's Lymphoma 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


